DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-19 and 26-49) and species (cystic fibrosis) in the reply filed on 12/28/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-19 and 26-49 were cancelled and new claims 50-66 were added in the amendment filed on 1/10/22.  No claims are directed to a non-elected invention because they were cancelled in the amendment.  Claims 1 and 50-65 appear to read on the elected invention.
The mutant protein causes a disease not elected in Claim 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/28/21.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. PCT/US15/65348; 62/252,893; 62/180,175; and 62/091,027, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 1 and 50-66 do not provide written support for the claimed method comprising the elected species: mutant protein causes cystic fibrosis and other mutations causing cystic fibrosis (see new claim 66).  The mutation is not directed to any particular gene, but the skilled artisan would understand that the mutation is found in the CFTR amino acid sequence.  The mutation would embrace one found in number of different species of subjects (mammals, rodents, mice, primates, dogs, humans).  Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).  In addition, the prior filed applications do not provide a working example for the elected species.  Other than delta 508 mutation in a CFTR amino acid sequence, the prior filed applications are not considered enabled for the full scope of the claimed invention.  Thus, instant claims 1 and 50-66 do not enjoy priority to the prior filed applications for the elected species.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  For example, see page 15 of the 

Improper Markush Rejection
Claim 66 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of mutant protein causes a disease selected from … in claim 66 is improper because the alternatives defined by the Markush grouping do not 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 50-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
The claims are examined based on the elected species (cystic fibrosis).
The claimed method embraces modifying a genomic sequence in a cell or in individual, wherein the cell or the individual has a mutant protein that causes cystic fibrosis (CF).  The disorder can be caused by a delta 508 mutation or other mutations causing cystic fibrosis.  See also Figure 23 and 24.  Figure 24 provides editing oligonucleotide sequence for delta 508 mutation in gene encoding a CFTR amino acid sequence.  This appears to be from a human CFTR gene.  The specification does not provide written description for any other type of mutation in different subjects.  The specification does not provide written description for the genus of mutant proteins that cause cystic fibrosis.  The skilled artisan would possess the knowledge that there are over several hundred mutations of the CFTR gene and one mutation delta508 accounts for the majority of CF cases.  The sequences embrace a variety of sequences from different subjects, including mammals, humans, rodents, primates, and mice.  The specification does not disclose that the delta 508 mutation found in humans is also found in any other species.  The specification does not disclose that this mutation in humans has a sequence that is considered essential for any other mutation embraced by the claimed method.
In addition, the limitation ‘other mutations causing cystic fibrosis’ is very broad and reads on any known mutation or mutation that is discovered after the effective filing date of the instant application (applicant is trying to pre-empt the future before it has 
In addition, neither the specification nor the prior art of record disclose what mutant proteins that cause cystic fibrosis can be modified to produce a non-wild-type codon that results in a non-disease-causing amino acid.  It appears that the term “amino acid” in the limitation “a non-disease-causing amino acid” in claim 63 should be protein or codon since one amino acid cannot cause a disease on its own but when it is in a codon or protein it can cause a disease.  The applicant does not describe any non-wild type codon that would result from modifying a codon in a mutated CFTR amino acid sequence. The modification to the genome sequence modifies the mutated codon could/could not result in another disease-causing codon.  This would cause the skilled artisan to further experiment with this step and determine which sequences would result in a non-disease-causing amino acid.
Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the applicant had possession of the genus of cystic fibrosis caused by other mutations embraced by claims 1 and 50-66 as of the effective filing date sought in the instant case. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 50-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “editing sequence" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Claims 50-66 are rejected because they are dependent on claim 1. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




In view of this determination, the broadest reasonable interpretation of the claimed invention embraces modifying a genomic sequence within a cell in vitro or in vivo comprising administering a single-stranded oligonucleotide with no additional proteins or nucleic acids to assist in modifying the sequence, wherein the oligonucleotide has one or more 2’-modified sugars and is substantially complementary to a region in the genomic sequence and has one or more mismatches in the central region of the oligonucleotide that modify the target sequence.  
The term ‘editing site’ refers to the part of the antisense oligonucleotide that is a sequence that is complementary to the target sequence in the genomic sequence and has one or more mismatches with the target sequence.
The limitation ‘self-delivering’ in claim 60 is considered very broad and reads on any oligonucleotide that is not delivered with a delivery vehicle.  See page 18 of the specification.  In view of page 18, an oligonucleotide that is self-delivering embraces Gal-NAC conjugated oligonucleotide, lipophilic group 

Claims 1, 50, 54-56, 58-62, and 64-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 20020119570).  
‘570 teach a method of modifying a targeted nucleic acid sequence in a cell comprising administering a single stranded oligonucleotide to the cell and the oligonucleotide has a mismatch to the targeted nucleic acid sequence.  See Pages 1-13 and 23-24.  The oligonucleotide comprises deoxynucleotide residues having a base modification, a 3’ and/or 5’ end modification, a backbone modification or sugar modification.  The backbone modification can be phosphorothioates and methylphosphonates.  The sugar modifications are chosen from 2’-O-methyl RNA, 2’-fluoro RNA and 2’-methoxyethoxy RNA.  The base modification can be 5-methylcytosine.  The single stranded oligonucleotide has 2’-O methyl groups and phosphorothioate linkages at the 3’ and 5’ ends (page 8).  The oligonucleotide can be delivered without a delivery vehicle because it has a phosphorothioate terminus.  The oligonucleotide can be used in gene correction in tyrosinase where the oligonucleotide restores the enzyme activity (page 10).  The use of the oligonucleotide to introduce single-base mutations into endogenous genes in mouse ES cells to produce animal models of inherited disease (Page 13).  The oligonucleotides can also be used to introduce nonsense mutations into genes, in either ES cells or other cells types as an alternative approach to disrupting gene expression (page 13).


Claims 1, 50, 52, 54-56, 60-62, and 65-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kmiec (US 20040175722).
‘722 teaches a method of modifying a genomic sequence in a cell (plant or mammalian) comprising administering to cell a composition comprising a single stranded chemically modified oligonucleotide comprising one or more 2’-modified sugars, wherein the modified sugar is 2’-O-methyl or LNA, and has a region with one or more mismatches to a region of the genomic sequence; and a pharmaceutical acceptable carrier.  See pages 2-9, 77-85 (table 13), and 356.  The modification is located at the 5’ and/or 3’ terminus.  The oligonucleotide can comprise one or more backbone modifications (phosphorothioate).  The oligonucleotide can be delivered without a delivery vehicle because it has a phosphorothioate terminus.  The modification reverts a mutated nucleotide back to a wild-type nucleotide.  A mutant protein that causes cystic fibrosis can be modified.

Claims 1, 50, 53, 54, 55, 56, 58, 59, 60, 61, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedtjarn (US 20110077285).
‘285 disclose a method of reducing expression of PIK3CA mRNA in a cell or a subject comprising administering a composition comprising an antisense oligonucleotide comprising DNA monomers, β-D-oxy-LNA monomers and all cytosines in the LNA monomers are 5-methylcytosine and an acceptable carrier.  The oligonucleotide has a region with one or more mismatches with the mRNA sequence.  The LNA monomers are in the 5’ and 3’ terminus and the DNA monomers are between these two regions.  .

Claims 1, 50, 54, 55, 56, 58, 59, and 61-66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turunen et al. (US 20190218552).
NOTE: this rejection is applicable because the 102(a)(2) date of ‘552 (9/1/16) is before the effective filing date of the instant claims (no date for the reasons set forth in the written description rejection) for the elected species (other mutations causing cystic fibrosis).  See comments under the priority heading.
‘552 teaches using a pharmaceutical composition comprising a single stranded antisense oligonucleotide (AON) for deamination of a target adenosine in the a target RNA in a subject and a pharmaceutical acceptable carrier to treat cystic fibrosis, wherein the AON comprises a central repeat of three sequential nucleotides, wherein the nucleotide directly opposite to a target adenosine in the target RNA is the middle nucleotide and is a mismatch with the target RNA and is not modified; and the other nucleotides in the AON can comprise a sugar modification and/or base modification.  See pages 2-15 and 29-30.  The target RNA encodes CFTR (1784G>A mutation), which can be used to treat cystic fibrosis in a cell.  The modification to the genome sequence can modify a mutated codon to produce non-wild-type codon that results in a non-disease-causing amino acid or modify a wild-type codon to another codon having a different activity then the wild-type codon (pages 9-11).  The sugar modification can be 2’-O-methyl.  The base modification can be 5’-methyl cytidine.  One or more terminal nucleotides in the AON can comprise phosphorothioates.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (supra) taken with Susan Freier (US 20130281684).
The rejection of claims 1, 50, 54-56, 58-62, and 64-65 as being anticipated by Yoon et al. is incorporated herein.  
‘570 teach a method of modifying a targeted nucleic acid sequence in a cell comprising administering a single stranded oligonucleotide to the cell and the oligonucleotide has a mismatch to the targeted nucleic acid sequence.  See Pages 1-13 and 23-24.  The oligonucleotide comprises deoxynucleotide residues having a base modification, a 3’ and/or 5’ end modification, a backbone modification or sugar 
Yoon does not specifically teach the modification set forth in instant claim 63.
However, at the time of the effective filing date, modifying a genomic sequence to study different mutations were known in the prior art as exemplified by Freier.  See pages 14-15.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘570 taken with Freier to modify a mutated codon in the sequence to produce a non-wild-type codon that results in a non-disease-causing amino acid, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study modifications to the genome sequence to determine how different mutations, including 
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635